Citation Nr: 0008435	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
including as secondary to service-connected paranoid 
schizophrenia. 

2.  Entitlement to service connection for an eye disability, 
including as secondary to service-connected paranoid 
schizophrenia.

3.  Entitlement to service connection for a leg disability, 
including as secondary to service-connected paranoid 
schizophrenia.

4.  Entitlement to an increased rating for service-connected 
paranoid schizophrenia, currently evaluated as 50 percent 
disabling.

5.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29 for a period of hospitalization from June 9, 
1993 to July 9, 1993, and from September 28, 1993 through 
October 28, 1993.

6.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
September 1972.

This appeal arises from an April 1993, Department of Veterans 
Affairs (VARO), New Orleans, Louisiana rating decision, which 
denied the appellant entitlement to an increased disability 
rating for his service-connected paranoid schizophrenia, 
evaluated as 0 percent disabling, and denied the appellant 
entitlement to service connection for a seizure disorder, an 
eye disability, and a leg disability claimed on a direct 
basis or as secondary to his service-connected psychiatric 
disability; and from a December 1993 rating decision which 
denied entitlement to a temporary total disability rating for 
benefits pursuant to 38 C.F.R. § 4.29 for periods of hospital 
admission from June 9, 1993 to July 9, 1993 and from 
September 28, 1993 to October 28, 1993.  The Board remanded 
the appellant's claim for further development in an October 
1996 decision.  The RO subsequently granted the appellant an 
increased rating for his service-connected paranoid 
schizophrenia from 0 to 50 percent disabling in a June 1998 
rating decision.  

The issue of service connection for alcohol abuse and the 
issue of a temporary total rating based on a hospital 
admission in September 1993 are addressed in the Remand 
portion of this decision.  

The Board also notes that, based upon its award of a 70 
percent disability rating for service-connected 
schizophrenia, the appellant now meets the schedular criteria 
for a total disability rating based upon individual 
unemployability, and this issue is referred to VARO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant served on active duty from March 1969 to 
September 1972.

2.  Competent medical evidence does not indicate that the 
appellant first manifested a seizure disorder during service, 
or that his seizure disorder is the result of his service-
connected schizophrenia.

3.  Competent medical evidence does not indicate that the 
appellant first manifested a right eye disability during 
service, or that he has a right eye disability that is the 
result of his service-connected schizophrenia.

4.  Competent medical evidence does not indicate that the 
appellant first manifested a leg disability during service, 
or that he has a leg disability that is the result of his 
service-connected schizophrenia.

5.  Paranoid schizophrenia results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
serious symptoms.

6.  The claim for temporary total ratings per 38 C.F.R. 
§ 4.29 was filed after October 31, 1990.

7.  The hospital treatment which the appellant received 
during VA admissions from June 9, 1993 to July 9, 1993 was 
for alcohol abuse, and was not required by current service-
connected disability.  As a matter of law, a claimant is not 
entitled to compensation for disability due to alcohol or 
drug abuse.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
seizure disorder.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for an 
eye disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a leg 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).

4.  The criteria for a 70 percent rating for paranoid 
schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9203 
(1999); 38 C.F.R. § 4.132 Diagnostic Code 9203 (1995). 

5.  The requirements for a temporary total rating based on VA 
hospitalization from June 9 to July 9, 1993 are not met.  38 
C.F.R. § 4.29 (1999); VAOPGCPREC 2- 97 (January 16, 1997) and 
7- 99 (June 9, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for a seizure 
disorder, an eye disability, and a leg disability secondary to 
paranoid schizophrenia.  Under pertinent law and VA 
regulations, service connection may be granted if either 
disability was incurred or aggravated during service, or as 
the result of a service connected disability, or if epilepsy 
is manifested to a compensable degree within one year.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (1999).  

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claims for entitlement to service connection 
for a seizure disorder, an eye disability and a leg disability 
are not well grounded.

The Board will first review the appellant's pertinent history 
regarding his claims for service-connection.

Service medical records are devoid of any complaints or 
findings referable to either a seizure disorder, an eye 
disability, or a leg disability.  A military medical board 
evaluation in June 1972 conducted in light of the appellant's 
psychiatric disorder reported no evidence of organic 
impairment in any of his testing.  He was evaluated in the 
neurology department because of complaints of a headache and 
right sided sensory loss.  He had an EEG, brain scan and skull 
films, all of which were normal.  His medical examination 
revealed that his neurological and musculoskeletal systems 
were normal, and his eyes were described as normal with visual 
acuity of 20/20 bilaterally.

The medical evidence reflects excessive alcohol use beginning 
in 1974.  Records from Louisiana State University Medical 
Center show that the appellant was admitted in December 1986 
with a history of alcoholic withdrawal seizures in May 1986.  
He presented following an alcohol withdrawal seizure noted at 
work.  He was again hospitalized in January 1987 for 
treatment of alcohol abuse.  The final diagnosis was 
substance abuse, alcohol.  He provided a history of drinking 
heavily for 15 years, and claimed that he had had 2 seizures 
about 10 days before he came to the hospital when he tried to 
quit drinking "cold turkey."

The appellant was hospitalized at Schumpert Medical Center in 
July 1988 with a principle diagnosis of seizure disorder.  A 
past history of alcoholism and previous seizures, probably 
related to alcohol withdrawal, was noted.  A consulting 
physician agreed that the appellant's seizures were related 
to alcoholism.  The final diagnoses were of alcoholism and 
seizure disorder secondary to alcoholism.  The attending 
physician commented that the seizure that promoted this 
hospitalization seemed pretty clearly linked to alcohol 
withdrawal, and that the appellant had had seizures on the 
same basis in the past.  The appellant was hospitalized at 
Louisiana State University Medical Center from May  to June 
1989 with the principle diagnosis of acute brain syndrome 
secondary to alcohol withdrawal.  Secondary diagnoses 
included chronic alcoholism.  He was originally admitted for 
evaluation and treatment of seizure activity.  He reported 
weakness of his lower extremities with "falling out" on the 
day of admission.  He was transferred to Humana Hospital in 
Brentwood for treatment in the chemical dependency unit.  

A VA epilepsy and narcolepsy examination was conducted in 
November 1992.  The appellant reported that he was retired 
because he was "having so many seizures", and that the 
seizures continued to be his main trouble.  He claimed that 
they started approximately 20 years ago, while he was in the 
military but that he did not go to the doctor because he did 
not know what they were.  He claimed that he would get a 
sudden numbness or trembling sensation in his legs and that 
his legs would lock up.  He reported that he was currently 
taking Dilantin for his seizures and that, if he stopped 
taking it, he would have seizures.  He claimed that he was an 
alcoholic.  He also reported that he was losing the vision in 
his right eye, but did not tell the doctors while he was 
hospitalized a week earlier because he was worried about his 
heart.  

The examiner reported that his psychiatric disorder had not 
been manifest according to the records as a chronic paranoid 
illness requiring hospitalization or apparent use of 
antipsychotic drugs.  "Mainly the [appellant] has continued 
apparently to drink and has had the recurrent seizures which 
he also blames on the military service because he had to do 
guard duty and go to a lot of bars where he was offered free 
drinks."  Diagnostic testing (EEG) had not yet been done, but 
had apparently been done the week before while he was in the 
hospital.  The examiner reported that "Findings [were] 
insufficient to diagnoses [sic] neurologic disease, epilepsy 
from history and I cannot determine whether they are 
withdrawal seizures or chronic epilepsy of some other 
origin."  An EEG was normal.   

A VA mental disorders examination was also conducted in 
November 1992.  The appellant complained of seizures.  The 
examiner reported that in general the appellant did not 
impress him as being schizophrenic during the present 
interview or from the amount of data he had from this exam.  
He indicated that perhaps this diagnosis could be made under 
closer observation, and that his seizure disorder could also 
be incorporated into the diagnoses in determining whether he 
was having alcohol withdrawal seizures or some type of 
epilepsy unrelated to the alcohol, perhaps aggravated by 
alcohol.  It was noted that a diagnosis could not be made on a 
single examination, and a hold for EEG report was suggested.

June 1993 VA treatment entries reported that the appellant 
had a seizure disorder secondary to ETOH and was noncompliant 
with his medication.  He was to be admitted to "Detox."  He 
complained of blurred vision.  A history of central scotoma 
of the right eye with peripheral "WWP" was indicated, and 
he was to return for visual field test.  

A January 1994 treatment entry reported that the appellant 
provided a history of "jumping out of car Friday."  He 
complained of left knee pain and right shoulder pain.  The 
examiner observed "road burn" on the left side of his face.  
He had an abrasion of his knee.  He was to return in 7 to 10 
days for suture removal.

A VA hospitalization report for a period of admission in 
January 1994 reported that the appellant had a history of 
seizure disorders and numerous admissions to the VA 
psychiatric unit.  He was brought to the VA Medical Center by 
his wife, who stated that he thought he saw someone in their 
bedroom the night before and began shooting a gun inside the 
house.  It was noted that he had not been compliant with his 
medications.  He reported that he had been mugged and injured 
in December 1993, and transported to the Louisiana State 
University Medical Center for treatment, where he received 
stitches in his left knee.  He never returned for follow up to 
have the sutures removed.  Examination revealed that his eyes 
had muddy appearing sclera and the conjunctiva was pink, with 
no exophthalmos.  Pupils were equal, round, reactive to light 
and accommodation.   Fundoscopic exam was normal bilaterally.  
Other than stitches in his left knee with pus, no 
abnormalities of his extremities were indicated.  Cranial 
nerves and sensory exam were intact.

VA treatment records in May 1996 reflect that the appellant 
was treated for swelling above his right eye which began in 
May 1996 and gradually became worse, now involving the right 
eyelid. The examiner assessed an abscess of the right eye and 
periorbital cellulitis.  Folliculitis involving the upper lid 
on the right was later described as resolved.  In August 1996, 
the appellant complained of pain and swelling of his eyes.  
Sclera of the eyes was red and draining clear liquid.  He 
claimed that the symptoms had started 2 days earlier.  
Diagnostic impression was of conjunctivitis.  A possible B12 
deficiency was noted, and the examiner indicated that the 
appellant should be scheduled for an appointment at the MHC 
for medication review.  A November 1996 entry reported that he 
complained of pain above his right eye from a small lesion, 
and the examiner noted multiple acneform cysts.

1.  Entitlement to service connection for a seizure disorder, 
including as secondary to service-connected paranoid 
schizophrenia. 

2.  Entitlement to service connection for an eye disability, 
including as secondary to service-connected paranoid 
schizophrenia.

3.  Entitlement to service connection for a leg disability, 
including as secondary to service-connected paranoid 
schizophrenia.

The Board finds that the evidence does not establish that 
either a seizure disorder, an eye disorder, or a leg disorder 
was incurred or aggravated during service, that epilepsy was 
manifested within one year of service, or any of these 
disabilities was caused by, or is the result of, the 
appellant's service-connected schizophrenia.  In so finding, 
the Board places emphasis on the appellant's military 
treatment records which are devoid of any complaints or 
findings referable to any of these disabilities.  The Board 
also places emphasis on his post service medical records which 
first indicate a seizure disorder repeatedly described as 
secondary to alcohol abuse in May 1986, more than 13 years 
after his military separation.  The post service medical 
records also do not show any findings consistent with the 
existence of eye or leg disability until many years after 
service.  There is no medical evidence linking the seizure 
disorder, eye disorder or leg disorder to service-connected 
schizophrenia.

Because there is no objective medical evidence to establish 
that the appellant currently has either a seizure disorder, an 
eye disability, or a leg disability that originally manifested 
or was aggravated during service or is the result of service-
connected schizophrenia, or that he manifested epilepsy within 
one year of service, it is found that the claims presented are 
not well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992) (lack of evidence of the claimed disability related to 
in-service incurrence or aggravation).  Therefore, VA's duty 
to assist the appellant in the development of these issues is 
not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issues presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has a seizure 
disorder, an eye disability, and a leg disability that either 
originally manifested during service or as a result of his 
service-connected schizophrenia, his assertions of medical 
diagnoses and opinions on causation alone are not probative.  
See also, Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claims was that there was no objective 
medical evidence to substantiate that he currently has a 
seizure disorder, an eye disability, or a leg disability that 
was incurred or aggravated during service or as the result of 
his service-connected schizophrenia.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.


INCREASED RATING AND TEMPORARY TOTAL RATINGS
FOR PERIODS OF HOSPITALIZATION

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by the RO, 
and that the Board may therefore proceed to disposition of the 
matter. 

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The Board will first review the appellant's additional 
pertinent history.  

The appellant originally manifested paranoid schizophrenia 
during service.  He was medically discharged as a result 
thereof in September 1972, and VARO granted him entitlement 
to service connection for schizophrenia evaluated as 70 
percent disabling in an April 1973 rating decision, effective 
September 1972.

A September 1973 VA neuropsychiatric examination reported 
that his schizophrenia was mild to moderate, in partial 
remission; and VARO proposed reduction of his disability 
evaluation from 70 to 50 percent disabling in a December 1974 
rating decision, effective March 1975.

VARO later proposed reduction in the appellant's disability 
evaluation from 50 to 30 percent disabling in an October 1975 
rating decision, effective from January 1976.

In a September 1982 VA examination, the examiner observed 
that if the appellant had paranoid schizophrenia, it was in 
remission, and VARO proposed reduction of his disability 
rating from 30 to 0 percent disabling in a December 1982 
rating decision, effective March 1983.

A VA mental disorders examination was conducted in November 
1992.  The examiner observed that the appellant was alert, 
fairly cooperative and tended to give many rationalizations 
about everything that was asked of him, including his 
symptoms.  In general, it was reported, that he did not 
impress the examiner as being schizophrenic during the present 
interview or from the amount of data he had from this exam.  
He indicated that perhaps this diagnosis could be made under 
closer observation. 

VARO confirmed and continued the appellant's 0 percent 
disability rating in a November 1992 rating decision.

Records of VA hospitalization from June 9, 1993 to July 9, 
1993 show that on admission, the appellant's chief complaint 
was that he came to "get off alcohol."  During the 
admission, he met with a treatment team to discuss his anger 
and depression.  He also met with a psychologist and 
participated  in group therapy.  The Axis I diagnosis was 
substance abuse (alcohol).  Axis II diagnosis was dependent 
personality.  Current GAF (global assessment of functioning) 
was 60.  A drug screen was positive for alcohol.  The 
appellant was discharged to be followed in outpatient 
treatment.  His health status was described as stable.  A July 
1993 treatment entry reported that the appellant's affect was 
brighter.  His participation and interaction had improved.  
The assessment was that his goal had been met.  The 
appellant's interaction had improved in groups.  

Records of VA hospitalization from September 28 to October 28, 
1993 revealed that the appellant was admitted stating that he 
was "going to kill himself."  It was reported that he had a 
past medical history of schizophrenia, alcohol abuse, and a 
seizure disorder, and claimed to have consumed a pint of 
alcohol the night before.  He indicated that he did not take 
medication when he was drinking because he felt that this was 
dangerous to him.  His alcohol level was "268" upon 
admission.  The appellant admitted to feeling depressed and to 
chronic alcohol abuse.  He denied hallucinations. 

The appellant was admitted with suicidal precautions.  He 
refused to take his medications.  When his medication regimen 
was changed, he became more compliant, and less fearful.  
Following his initial improvement, he became suicidal, and was 
placed in Lock- up.  He was given Ativan, with effectiveness, 
and became stable.  When he was discharged, Axis I diagnosis 
was substance abuse and Axis II diagnosis was dependent 
personality.

VARO confirmed the appellant's noncompensable disability 
rating in a November 1993 decision.

A January 1994 VA treatment entry reported that the appellant 
was dropped off by his wife.  The appellant indicated that she 
claimed she was going to leave him because he jumped out of a 
moving car on New Years Eve and starting shooting out of the 
house window the night before.  He expressed that he was 
depressed, and admission was recommended. 

A VA hospitalization report for a period of admission in 
January 1994 reported that the appellant had a history of 
seizure disorder and numerous admissions to the VA psychiatric 
unit.  The appellant was brought to the VA Medical Center by 
his wife, who stated that the appellant thought he saw someone 
in their bedroom last night and began shooting a gun inside 
the house.  It was noted that he had not been compliant with 
his medications.  He was admitted secondary to suicidal and 
homicidal ideation.  The appellant cooperated with the staff 
and did not appear to be suicidal or homicidal.  He cooperated 
with all commands and also interacted well with other patients 
during his hospital course.  He was discharged to home, to be 
followed by the Mental Health Clinic at VA.  Medications were 
explained to him, and he claimed that he understood and would 
be compliant.  Axis I diagnoses were substance abuse and 
schizophrenia.  Axis II diagnosis was of manic personality.  
His current GAF was 60.  

March 1994 entries reported that he was followed for 
medication renewals.  He was still on good relations with his 
wife.  He became upset when asked how may drinks he had had 
lately.  He refused to answer whether he had any 
suicidal/homicidal thoughts, as he believed he would be 
admitted and put in solitary confinement.  He was 
uncooperative with questions, but not hostile.  He claimed 
that everything was going "o.k."  It was noted that he was 
very paranoid about what the hospital would do to him. 

December 1994 entries reported that progress was made toward 
the appellant's goal of increasing his social skills.  
Additional entries reported that he was followed for his 
paranoid schizophrenia. 

A VA mental disorders examination was conducted in May 1997.  
The examiner reviewed the appellant's medical history.  On 
mental status examination, the examiner reported that the 
appellant related a visual phenomenon of seeing things like 
movement in the corner of his eye and then realizing nothing 
was there, and past auditory hallucinations.  He had some 
thoughts of thought broadcasting and of others attempting to 
insert thoughts in his own mind.  He claimed that he felt 
rage all of the time, but tried to control it.  He described 
his mood as hostile.  His memory was four out of four objects 
immediately, and 25 minutes later.  The appellant described 
avoidance of others.  He reported unusual smells.  He denied 
physical problems.  He claimed to have sleeplessness, but 
denied panic attacks.  His speech was slow and measured, but 
without echolalia.  Progression of speech was intact.  He 
denied obsessive ritualistic behavior.  His hygiene was good.  
He denied suicidal thoughts, but reported occasional thoughts 
of wanting to hurt others.  

The examiner reported that the psychiatric diagnosis 
definitely seemed to be paranoid schizophrenia in partial 
remission, but with continuing symptoms of auditory and 
visual hallucinations, with delusions; and alcohol dependency 
in self-reported remission.  He indicated that the degree of 
social and occupational impairment due to schizophrenia 
seemed moderate to severe.  Axis I diagnoses were paranoid 
schizophrenia and alcohol dependency in self-reported 
remission.  Current GAF was 45 to 50 with a "degree of 
impairment due to schizophrenia the majority of that 
rating."

A VA mental disorders examination was also conducted in 
August 1997.  The examiner reviewed the appellant's medical 
records.  He noted several hospitalizations, but none since 
1994.  He also noted that the appellant had been prescribed 
Zoloft and Haldol, but refused to take these medications.  
Although a long history of alcohol dependence or abuse was 
indicated, the appellant denied using any alcohol during the 
last eight months.  On examination, the appellant's mood was 
euthymic.  The interview proceeded with some difficulty, as 
the appellant was somewhat paranoid and suspicious.  However, 
with time, he proceeded with the interview.  His thoughts 
were logical, coherent and goal directed.  His memory and 
concentration were grossly intact.  Throughout the interview, 
paranoia was present and noticeable and appeared to be of a 
delusional degree.  The appellant expressed various paranoid 
ideations.  He admitted that he occasionally heard voices and 
said that, on rare occasions, he felt someone or something 
grab him and jerk him around.  He denied any current suicidal 
or homicidal thoughts.  The examiner diagnosed chronic 
paranoid schizophrenia and alcohol dependence or abuse, 
reportedly in remission.  Current GAF was 45, with the 
highest in the past year of 50.  The examiner reported that 
there was little doubt as to the appellant's diagnosis being 
chronic paranoid schizophrenia.  Social impairment in his 
current situation was described as severe, leading to an 
impairment of his ability to work.  Hospitalization was 
recommended, but the appellant declined.  However, he did 
agree to start medications.    

4.  Entitlement to an increased rating for service-connected 
paranoid schizophrenia, currently evaluated as 50 percent 
disabling.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended, 
effective November 1996.  The United States Court of Veterans 
Appeals (hereinafter Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  An opinion of the VA Office of the General 
Counsel held that whether the amended mental disorders 
regulations are more beneficial to claimants than the prior 
provisions should be determined on a case by case basis.  VA 
O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for mental disorders.  See Supplemental 
Statement of the Case dated in June 1998.  Based on all of 
the above-cited evidence, including the most recent VA 
examination, the RO concluded that an increased rating above 
50 percent under the amended criteria was not in order.

Prior to November 1996, the criteria for 50 to 100 percent 
ratings for psychotic disorders were as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability.  [100 
percent]

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability.  [70 percent]

Considerable impairment of social and 
industrial adaptability.  [50 percent]

38 C.F.R. § 4.132, Diagnostic Code 9203 (1995).  

According to the revised rating criteria, schizophrenia is 
rated under Diagnostic Code 9203, which in turn is rated 
under the "General Rating Formula for Mental Disorders," 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (1999).  As amended, 
the regulation reads:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1999).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1999).

Application of either the 1995 or 1999 regulations shows that 
medical evidence as to the severity of the veteran's service-
connected schizophrenia is sufficient to support a finding of 
impairment which is 70 percent disabling, but no more than 70 
percent disabling.

A review of the evidence of record demonstrates that 
assessments of the appellant's impairment due to 
schizophrenia have ranged from moderate to severe.  
Assessments of his psychological, social and occupational 
functioning, as measured by the assigned GAF scores, have 
indicated serious symptoms.  Manifestations of schizophrenia, 
as shown on examination, have included paranoia, thought 
broadcasting, hallucinations and delusions.  There are also a 
number of recent hospitalizations. The Board finds that this 
evidence establishes that the schizophrenia causes severe 
social and industrial impairment as well as occupational and 
social impairment with deficiencies in most areas.  
Accordingly, a 70 percent rating is warranted under the old 
and the new rating criteria.

However, the Board does not find that the appellant meets the 
criteria for a 100 percent schedular rating under the old or 
the new criteria.  Some of the recent hospital admissions 
were related to alcohol abuse.  The schizophrenia is in 
partial remission.  On examination, the appellant is fully 
oriented, and shows no defects in speech, personal hygiene or 
behavior or gross impairment in thinking.  Accordingly, he 
does not have active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  Likewise, the 
medical evidence does not reflect that schizophrenia results 
in total occupational and social impairment.  

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

It has been argued that because the appellant was not 
examined by a Board of psychiatrists, as directed by the 
Board's remand of November 1996, another remand for 
compliance is required as a matter of law.  Stegall v. West, 
11 Vet.App. 268 (1998).  The Board recognizes that instead of 
one examination by a psychiatric Board, the appellant was 
afforded two examinations, one by a psychologist, who is also 
the Chief of a VA psychiatry service.  The examination 
reports have been carefully reviewed.  The Board finds that 
they meet the purpose for which the case was remanded, 
because the record is now adequate for rating purpose.  

5.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29 for a period of hospitalization from June 9, 
1993 to July 9, 1993.

38 C.F.R. § 4.29 (1999) provides, in pertinent part, that a 
total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.

The appellant has been granted entitlement to service 
connection for schizophrenia. The veteran has no other 
service connected disabilities. 38 U.S.C.A. § 101(16) (West 
1991); 38 C.F.R. § 3.1(k) (1999).

With respect to claims filed after October 31, 1990, payment 
of compensation is prohibited for disability due to alcohol 
or drug abuse.  Barela v. West, 11 Vet.App. 280 (1998).  
VAOPGCPREC 2- 97 (January 16, 1997) and VAOPGCPREC 7- 99 
(June 9, 1999).  In this case, the appellant's claim for 
temporary total rating was filed after October 31, 1990.  
Accordingly, he would not be entitled to a temporary total 
hospital rating, as a matter of law, even if the 
hospitalization at issue involved hospital treatment for 
service connected alcoholism.  This being the case, the Board 
will address the temporary total rating claim before the 
issue of service connection for alcohol abuse is decided. 

In this case, the June/July 1993 VA hospitalization was for 
more than 21 days, but the medical record does not show that 
it was the service connected schizophrenia that required the 
admission.  It was clearly precipitated by alcohol abuse and 
the appellant's expressed desire for detoxification.  Nor 
does the medical record show that hospital treatment for 
schizophrenia for more than 21 days occurred during the 
admission.  In fact, the hospital records do not reflect any 
treatment for schizophrenia.  His obvious difficulties during 
the admission were attributed to alcohol abuse and dependent 
personality, and it appears that hospital treatment was 
directed at these disorders.  Accordingly, the June/July 1993 
VA hospitalization for which the appellant seeks a total 
disability rating was not required for treatment of service-
connected disability.  He has requested relief for which 
there is no authority in law for VA to grant.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the appellant has argued, in essence, 
that the and September/October 1993 hospitalizations for 
substance abuse were due to an exacerbation of his 
psychiatric condition.  However, he does not have the 
necessary medical qualifications, training or expertise to 
give probative opinions on medical issues related to his 
treatment; neither do the VA adjudicators who have been 
designated to review the facts and circumstances of this 
case.  Espiritu v. Derwinski, 2 Vet. App. 363 (1992); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).


ORDER

Having found the claim for entitlement to service connection 
for a seizure disorder not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for an eye disability not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a leg disability not well grounded, the appeal is denied.

An increased rating for service-connected paranoid 
schizophrenia is granted, subject to regulations governing 
monetary awards.

Entitlement to a total disability rating for hospitalization 
for from June 9, 1993 to July 9, 1993 is denied.



REMAND

Entitlement to service connection for alcohol abuse.

The Board notes that the appellant was denied entitlement to 
service connection for alcohol abuse in a January 1999 rating 
decision.  The appellant expressed disagreement with this 
decision through his representative in his August 1999 
Statement in Support of Claim.  He has not been provided a 
statement of the case on that issue after the notice of 
disagreement was received.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a Statement of the Case (SOC), and failure to 
issue an SOC is a procedural defect requiring remand.  
Godfrey, 7 Vet.App. at 408-10; see also Archbold v. Brown, 9 
Vet.App. 124, 130 (1996).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (amended effective October 8, 1997), 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  (Emphasis added).  

Accordingly, this issue should be remanded to the RO for 
additional action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Entitlement to a Temporary Total Rating Based on VA 
Hospitalization from September 28, 1993 to October 28, 1993

In pertinent part, this issue was previously remanded so that 
all records pertaining to the hospitalization could be 
obtained.  It is unclear whether all available hospital 
records have been associated with the claims file.  The Board  
is of the opinion that another attempt to obtain all these 
records should be made.  Then, all of the hospital records 
should be reviewed for medical opinion as to whether hospital 
treatment for service connected schizophrenia was required 
for more than 21 days during the admission.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should request all records of 
the appellant's hospitalization at the 
VAMC, Shreveport, from September 28 to 
October 28, 1993, to include all doctor's 
orders, progress records, etc.

2.  When the aforementioned records have 
been obtained, the claims file should be 
reviewed by a VA psychiatrist for opinion 
on the following questions with respect 
to the September/October admission: (1) 
Is it at least as likely as not that the 
service connected schizophrenia required 
hospital admission for a period in excess 
of 21 days; and (2) If the hospital 
admission was for non- service connected 
disability, is it at least as likely as 
not that during the hospitalization, 
hospital treatment for schizophrenia was 
instituted and continued for a period in 
excess of 21 days?

3.  The RO should reajudicate the 
temporary total rating issue.  If this 
benefit is not granted, the case should 
be returned to the Board after completion 
of the necessary adjudication procedures.  

4.  With respect to the issue of service 
connection for alcohol abuse. The RO 
should furnish the appellant and his 
representative an appropriate Statement 
of the Case.  They should be afforded an 
opportunity to respond to the Statement 
of the Case and provide a substantive 
appeal on this issue.  Thereafter, if an 
appeal is perfected, the issue should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


- 22 -


